SCHWAB, C. J.
Claimant had suffered from coronary artery dis-ase of long standing. The mental and physical stress f his employment, superimposed upon his underlying eart ailment, caused attacks of angina pectoris to the xtent that he was required to stop work. The State .ccident Insurance Fund accepted the claim for the urpose of treatment of the angina pectoris, but denied isponsibility for the underlying heart condition.1 The sferee entered an order, with which the Board agreed, [firming the Fund’s denial of the responsibility of the nderlying heart disease, but making a permanent irtial disability award for the angina condition, laimant contends he is entitled to a larger permanent sability award; the Fund contends that he suffered o permanent disability arising out of his employ-ent. We agree with the Fund.
We are satisfied from the medical evidence that all tat happened to claimant as a result of his work were smporary episodes of angina pectoris which stopped hen he quit his work and did not affect in any way Le severity or progress of his underlying heart disuse.
Reversed.

 The Fund does not say that it should not have accepted responsibility the angina attacks, but see Weller v. Union Carbide, 288 Or 27,602 P2d 259 (1979); Gibson v. SAIF, 288 Or 45, 602 P2d 266 (1979).